Name: 2005/918/EC: Decision of the European Central Bank of 9 December 2005 on the approval of the volume of coin issuance in 2006 (ECB/2005/14)
 Type: Decision_ENTSCHEID
 Subject Matter: monetary relations;  monetary economics;  economic geography;  EU institutions and European civil service
 Date Published: 2006-12-12; 2005-12-20

 20.12.2005 EN Official Journal of the European Union L 333/55 DECISION OF THE EUROPEAN CENTRAL BANK of 9 December 2005 on the approval of the volume of coin issuance in 2006 (ECB/2005/14) (2005/918/EC) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty establishing the European Community, and in particular to Article 106(2) thereof, Whereas: (1) The European Central Bank (ECB) has the exclusive right from 1 January 1999 to approve the volume of coins issued by the Member States that have adopted the euro (the participating Member States). (2) The participating Member States have submitted to the ECB for approval their estimates of the volume of euro coins to be issued in 2006, supplemented by explanatory notes on the forecasting methodology, HAS DECIDED AS FOLLOWS: Article 1 Approval of the volume of euro coins to be issued in 2006 The ECB hereby approves the volume of coins to be issued by the participating Member States in 2006 as described in the following table: (EUR million) Issuance of coins intended for circulation and issuance of collector coins (not intended for circulation) in 2006 Belgium 145,5 Germany 500,0 Greece 71,4 Spain 625,0 France 362,0 Ireland 76,0 Italy 772,4 Luxembourg 45,0 Netherlands 60,0 Austria 177,0 Portugal 150,0 Finland 60,0 Article 2 Final provision This Decision is addressed to the participating Member States. Done at Frankfurt am Main, 9 December 2005. The President of the ECB Jean-Claude TRICHET